Citation Nr: 0433312	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus, based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  In a March 1999 decision, the RO denied entitlement to 
service connection for bilateral hearing loss.  He was 
provided notice of the RO's March 1999 decision and advised 
of his appellate rights.  He did not perfect an appeal, and 
the March 1999 decision became final.  

2.  Evidence received since the March 1999 decision is not 
relevant or probative, when viewed in conjunction with the 
evidence previously of record, nor is it so significant that 
it must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for bilateral 
hearing loss.  

3.  The veteran experiences recurrent tinnitus.  


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss has not been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  Entitlement to separate 10 percent schedular disability 
ratings for bilateral tinnitus, since the grant of service 
connection, is not shown as a matter of law.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.25, 
4.87, Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West 2002)  
To implement the provisions of the VCAA, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The amendments to 38 C.F.R. §§ 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply only to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  As the present claim was initiated in June 2000, 
it will be decided under 38 C.F.R. § 3.156 (2001).  

The issue of service connection for bilateral hearing loss 
was denied by the RO in March 1999.  The veteran was notified 
of that decision and apprised of his rights.  He did not 
perfect an appeal and the March 1999 decision became final.  

In November 2002, the veteran was notified of the VCAA and 
informed what evidence he needed to submit and what evidence 
VA would secure on his behalf.  He was informed of the laws 
and regulations governing claims to reopen.  Finally, a 
review of the file reveals that VA has examined the veteran 
and secured all pertinent evidence that is available.  Hence, 
the Board finds that the duties to notify and assist the 
veteran have been fulfilled.

It is important to note in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in 38 U.S.C.A. § 
5103A (VCAA) shall be construed to require the Secretary to 
reopen a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. §  5108."  See 38 U.S.C.A. § 5103A(f).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, the Board must first determine whether new and material 
evidence is of record to reopen the claim for bilateral 
hearing loss.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996).  If such evidence has been presented, the claim will 
be reopened, and any required development would be 
undertaken.  See Elkins v. West, 12 Vet. App. 209 (1999).  

New and Material Evidence

In March 1999, the RO denied the veteran entitlement to 
service connection for bilateral hearing loss.  In reaching 
that determination, the RO reviewed the veteran's service 
medical records and initial post-service October 1998 VA fee 
basis examination.  The basis for the decision was that, at 
both service entry and at separation from service, his 
bilateral hearing was within normal range, and the report of 
his October 1998 VA examination does not reflect any hearing 
loss complaints or findings.  Hence, service connection for 
bilateral hearing loss was denied on the basis that there was 
no showing in service of hearing impairment for VA purposes, 
nor was any hearing impairment shown during the one-year 
presumptive period following his separation from active 
military service.  

The veteran was provided notice of the RO's March 1999 
decision and advised of his appellate rights, by VA letter 
dated in March 1999.  He did not perfect an appeal.  Hence, 
the March 1999 decision is final.  In June 2000, VA received 
the veteran's request that his claim for service connection 
for bilateral hearing loss be reopened.  

The law and regulations provide that, if a notice of 
disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision on the same factual basis.  A substantive appeal 
must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Inasmuch as the veteran did not perfect an appeal to the RO's 
March 1999 rating decision, that decision became final.  
Furthermore, as that decision is the last final denial of the 
claim sought to be reopened, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry pertaining to the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
At this time, the Board points out that clear and 
unmistakable error has neither been established nor alleged 
in the March 1999 decision.  

The evidence submitted subsequent to the March 1999 final 
decision consists private, VA and a medical report from a 
military facility.  Most of these records do not pertain to 
any hearing loss.  Hence, those records are irrelevant to the 
issue.  On the other hand, the reports of the veteran's 
audiological evaluation conducted at a navy medical facility 
in May 2000 and his January 2001 VA audiological examination 
report are new in that they have not been reviewed before.  
However, they are not material because the results of those 
examinations do not show that the veteran has a hearing loss 
as that term is deferred for VA purposes at 38 C.F.R. 
§ 3.385.  The audiological reports are not relevant and 
probative because they do not contain any information that 
was not previously considered.  The medical evidence 
considered at the time of the RO's final March 1999 decision 
and the medical evidence submitted subsequent to that 
decision uniformly show that the veteran does not bilateral 
hearing loss for VA purposes.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss is not reopened.  See Anglin v. West, 
203 F.3d 1343, 1347 (2000).

Tinnitus

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist under the VCAA do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  In the instant case, the facts 
are not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of separate ratings for bilateral tinnitus.  

The medical evidence shows that the veteran suffers from 
recurrent tinnitus, which has been found to be related to his 
military service.  In a February 2001 rating decision, the RO 
granted service connection for tinnitus, and assigned a 10 
percent rating for the disorder pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2.  However, the law in effect prior to the 
June 2003 revision did not expressly prohibit the assignment 
of separate ratings.  In the veteran's case, VA received his 
claim in June 2000, prior to the change in the pertinent 
regulation.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
In Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) expressly overruled the 
Court's holding in Karnas to the extent that decision allowed 
the retroactive application of a statute or regulation, where 
the statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit Court's 
decisions leading up to the decision in Kuzma clearly show 
that it was the intent of the Federal Circuit Court to 
overrule the holding in Karnas as it might be applied to any 
change in a statute or regulation.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); see also Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  

The change to Diagnostic Code 6260, effective in June 2003, 
did not provide for retroactive application.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  The veteran is, therefore, at least 
entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet.App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).  

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-03, 
69 Fed. Reg. 25178 (2004).  Precedential opinions of VA's 
General Counsel are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c); see also Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).  

The Board will address the applicability of 38 C.F.R. 
§ 4.25(b) as it applies to the issue at hand.  The regulation 
provides that, except as otherwise provided in the Rating 
Schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  See 38 C.F.R. § 4.25(b); see 
also Esteban v. Brown, 6 Vet.App. 259 (1994).  The issue is, 
therefore, whether bilateral tinnitus constitutes two 
separate disabilities that are eligible for separate ratings.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); see also Brady v. 
Brown, 4 Vet.App. 203, 206 (1993).  In VAOPGCPREC 2-03, the 
General Counsel noted that tinnitus is the perception of 
sound in the absence of any external stimulus.  Citing The 
Merck Manual 665 (17th ed. 1999).  VA also discussed the 
nature of tinnitus in the proposed amendment to Diagnostic 
Code 6260:  

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)). ....

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).  

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:  

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  

It further states that damage in the inner ear may 
be a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.  

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.  

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability to function 
under the ordinary conditions of daily life, including 
employment.  Regardless of the location of the disability, 
evaluations are based upon lack of usefulness of these body 
parts or systems.  See 38 C.F.R. § 4.10.  Further, having 
tinnitus in both ears does not result in significantly 
greater impact on the functioning of the auditory system, in 
comparison to having tinnitus in only one ear.  

The diagnostic codes pertaining to the auditory system 
specify the situations in which separate ratings are 
applicable, depending on unilateral or bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  In addition, 38 C.F.R. § 4.87, Diagnostic Code 
6207 provides a 30 percent rating for the complete loss of 
one auricle, and a 50 percent rating for the complete loss of 
both auricles.  None of the remaining diagnostic codes 
pertaining to the auditory system provide for unilateral 
versus bilateral involvement.  

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the United 
States Supreme Court held that, if a statute is ambiguous, 
any interpretive doubt is to be resolved in the veteran's 
favor.  See also Smith (William) v. Brown, 35 F.3d 1516, 1523 
(Fed. Cir. 1994) (the canons of statutory construction apply 
to regulations as well as statutes).  Diagnostic Code 6260, 
prior to the June 2003 amendment, did not expressly indicate 
whether, in the case of bilateral tinnitus, each ear was to 
be rated separately.  The Supreme Court also held in Brown, 
however, that "[a]mbiguity is a creature not of definitional 
possibilities but of statutory context..." Brown, 513 U.S. at 
118 (citations omitted).  By reading the rating criteria for 
Diagnostic Code 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 10 
percent ratings cannot be assigned for tinnitus in each ear.  

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.  

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 10 
percent rating applies to recurrent tinnitus, regardless of 
whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the claim of entitlement 
to separate 10 percent ratings for bilateral tinnitus is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  




ORDER

In the absence of new and material evidence, the petition to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss is denied.  

Entitlement to separate 10 percent schedular disability 
ratings for bilateral tinnitus is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



